Citation Nr: 1610666	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-14 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease (DDD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to April 1973 and from November 1974 to March 1976. In addition, the Veteran had periods of active duty for training. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is associated with the claims files. The Board notes the Veteran previously had a Travel Board hearing in November 2011, before a VLJ no longer employed at the Board, and as such was given the opportunity for a new hearing. The Veteran elected such resulting in the May 2015 hearing.

The case was previously remanded in March 2012 and September 2014. The directives having been substantially complied with, service personnel records having been requested, a VA examination completed and a hearing held, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability, to include degenerative disk disease (DDD) which he contends is a result of his active duty service. The Board finds that a supplemental VA opinion is required before the claim is decided.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015). The Veteran was provided with a VA Examination in May 2012. See May 2012 VA Examination. The examiner attributed the Veteran's current disability to aging, possibly smoking and manual labor post service. In May 2015 testimony, before the undersigned Veterans Law Judge, the Veteran testified that his employment post-service did not involve manual labor, and provided testimony as to activities in-service involving manual labor and heavy lifting. See May 2015 hearing transcript.  In light of this lay testimony a supplemental VA opinion is necessary to address the Veteran's competent and credible lay statements.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2. After completing the development above to the extent possible, refer the case to the VA examiner who provided the May 2012 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, to specifically include any records after the date of the May 2012 VA examination, and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed lumbar spine disability had onset during or was caused by his active duty service. 

The examiner's attention is invited to the Veteran's competent testimony in May 2015, before the undersigned Veterans Law Judge, that he was involved in minimal manual labor post service, but had significant manual labor in-service, including loading and unloading heavy equipment as a truck driver. See May 2015 hearing transcript. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in-service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed lumbar spine disability.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


